CROTHERS, Justice,
concurring in part and dissenting in part.
[¶ 81] I concur with that part of the majority decision concluding the orders granting substitution of parties are not reviewable without N.D.R.Civ.P. 54(b) certification or prior to entry of a final judgment. Majority Opinion at ¶¶ 22-32. I respectfully dissent from the holding in paragraph 33 where the Court proceeds to entertain the merits of this appeal.
[¶ 82] This Court’s law on appealability in civil matters has been consistently applied since at least 1993, and arguably since 1989. See Majority Opinion at ¶ 32. More than two decades of precedent militate against prospective application of our ruling in this case. See Vetter v. N.D. Workers Comp. Bureau, 554 N.W.2d 451, 455 (N.D.1996) (Sandstrom, J., concurring specially) (“I understand the pragmatic reasons the majority says the law will now be enforced — prospectively. I cannot agree, however, with its legal rationale. This is not Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971); we announce no new law. We simply repeat the longstanding requirements of a clear statute.”).
[¶ 83] The majority, and I, conclude this case is not appealable. Majority Opinion at ¶¶ 31-32. Without a proper appeal, we have no authority to render a decision. Majority Opinion at ¶ 23; Steiner v. Ford Motor Co., 2000 ND 31, ¶ 4, 606 N.W.2d 881. Therefore, I would dismiss the appeal and not address the merits.
[¶ 84] DANIEL J. CROTHERS